Case 1:18-cv-02185-LJL Document 281-1 Filed 04/27/20 Page 1 of 3




                     Exhibit A1
3/13/2020               Case 1:18-cv-02185-LJL Document 281-1    Filed 04/27/20 Page 2 of 3
                                                        Nevada eSOS




    ENTITY INFORMATION



       ENTITY INFORMATION



            Entity Name:

            STRATEGIC VISION US LLC
            Entity Number:

            E0310312011-9

            Entity Type:

            Domestic Limited-Liability Company (86)
            Entity Status:

            Active

            Formation Date:

            05/31/2011
            NV Business ID:

            NV20111365694

            Termination Date:

            Perpetual

            Annual Report Due Date:

            5/31/2020

            Series LLC:



            Restricted LLC:




       REGISTERED AGENT INFORMATION


            Name of Individual or Legal Entity:

            GG INTERNATIONAL
            Status:

            Active


https://esos.nv.gov/EntitySearch/BusinessInformation                                          1/2
3/13/2020               Case 1:18-cv-02185-LJL Document 281-1    Filed 04/27/20 Page 3 of 3
                                                        Nevada eSOS

            CRA Agent Entity Type:

            CRA - OTHER
            Registered Agent Type:

            Commercial Registered Agent

            NV Business ID:

            NV20101304611
            Office or Position:


            Jurisdiction:

            NEVADA

            Street Address:

            500 N. Rainbow Ste. 300, Las Vegas, NV, 89107, USA

            Mailing Address:

            6210 N Jones Blvd. Ste.# 751986, Las Vegas, NV, 89136, USA

            Individual with Authority to Act:

            Lura Barua

            Fictitious Website or Domain Name:




      OFFICER INFORMATION

            VIEW HISTORICAL DATA


    Title        Name                      Address                                                         Last Updated   Status

    Manager      FRENCH C WALLOP           7260 W. AZURE DR SUITE 140-593, LAS VEGAS, NV, 89130, USA       05/13/2019     Active

      Page 1 of 1, records 1 to 1 of 1


                                                                          Filing History   Name History   Mergers/Conversions




                                                       Return to Search      Return to Results




https://esos.nv.gov/EntitySearch/BusinessInformation                                                                               2/2
